DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (USPGPUB DOCUMENT: 2016/0167945, hereinafter Chang) in view of Faralli (USPGPUB DOCUMENT: 2015/0001651, hereinafter Faralli).

Re claim 6 Chang discloses in Fig 6 & 12-23, see modified figure 6 in office action, a process, comprising:
forming a first buried cavity (Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. Please see items labelled ‘first cavity’) in a monolithic body (126/128)[0028] of semiconductor material (semiconductor)[0027], wherein the first buried cavity (Under broadest reasonable interpretation, the term “first buried cavity” presently considered to 
forming flexible membrane(128)[0028] at the sensitive region(please see region labelled ‘sensitive region’);
forming a spring(132)[0028,0075] in the monolithic body (126/128)[0028] by forming a trench(please see item labelled ‘open decoupling trench’) in the monolithic body (126/128)[0028], wherein the trench(please see item labelled ‘open decoupling trench’) laterally surrounds the sensitive region(please see region labelled ‘sensitive region’) and extends to the first buried cavity (Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. Please see items labelled ‘first cavity’); and bonding[0077] a cap(140)[0034] to the first surface of the monolithic body (126/128)[0028] and forming a first gap(please see item labelled ‘first gap’) between the cap(140)[0034] and the monolithic body (126/128)[0028].

Chang does not disclose forming a flexible membrane at a surface of the sensitive region, wherein the flexible membrane is configured to flex in a direction that is towards a second buried cavity formed in the sensitive region, wherein the first buried cavity and the second buried cavity are stacked relative to each other in the direction that the membrane is configured to flex;



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Faralli to the teachings of Chang in order to improve known MEMS sensors in particular as regards insensitivity to packaging stress and at the same time robustness of the sensitive part [0008, Faralli]. In doing so, wherein the first buried cavity (Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. Please see items labelled ‘first cavity’ of Chang) and the second buried cavity  (16 of Faralli) are stacked relative to each other in the direction that the membrane (19 of Faralli) is configured to flex (since 19 of Faralli deforms, this may be interpreted as configured to flex)[0028]





    PNG
    media_image1.png
    669
    1001
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    324
    709
    media_image2.png
    Greyscale

Re claim 7 Chang and Faralli disclose the process of claim 6, further comprising prior to bonding[0077] (see Fig 23) a cap die(140)[0034] to the first surface of the monolithic body (126/128)[0028], the process comprises forming at least one spacer element(154/152)[0035] and at least one stopper element(150)[0077] on one of the first 

Regarding the limitation “forming at least one spacer element(154/152)[0035] and at least one stopper element(150)[0077] on one of the first face(please see item labelled ‘first face’) of the monolithic body (126/128)[0028] or the first face(please see item labelled ‘first face die’) of the cap die". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.

Re claim 8 Chang and Faralli disclose the process of claim 7, wherein bonding[0077] comprises bonding[0077] so that a second gap(please see item labelled ‘second gap’) occurs between the at least one stopper element(150)[0077] and the first face(please see item labelled ‘first face’) of one of the monolithic body (126/128)[0028] or the cap die(140)[0034], the second gap(please see item labelled ‘second gap’) being smaller than the first gap(please see item labelled ‘first gap’).

Re claim 9 Chang and Faralli disclose the process of claim 6, wherein the semiconductor body (126/128)[0028] is made of silicon[0027].



Re claim 11 Chang and Faralli disclose the process of claim 10, wherein the spring(132)[0028,0075] has a first end portion (top) and a second end portion(bottom), wherein the second end portion (bottom)  overlaps the second end portion(bottom).

Re claim 12 Chang and Faralli disclose the process of claim 10, wherein a side surface of the first end portion(top) faces a side surface of the second end portion(bottom) (the sides face each other).

Re claim 13 Chang discloses in Fig 6 & 12-23, see modified figure 6 in office action, a process, comprising:
forming a sensitive region(please see region labelled ‘sensitive region’) on a monolithic body (126/128)[0028] by forming a first buried cavity(Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. Please see items labelled ‘first cavity’);
forming a decoupling trench(please see item labelled ‘open decoupling trench’) in the monolithic body (126/128)[0028], the decoupling trench(please see item labelled ‘open decoupling trench’) extending from a first surface of the monolithic body (126/128)[0028] to the first buried cavity(Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. 

Chang does not disclose forming a second buried cavity in the sensitive region of the monolithic body such that the sensitive region completely surrounds the second buried cavity, the second buried cavity forming a membrane at a surface of the sensitive region; the decoupling trench(please see item labelled ‘open decoupling trench’) laterally surrounding the second buried cavity 

Faralli discloses in Fig 12, see modified figure in office action, forming a second buried cavity(16) in the sensitive region(sensitive portion)[0067] of the monolithic body such that the sensitive region completely surrounds the second buried cavity (16 is completely enclosed), the second buried cavity forming a membrane(19) at a surface of the sensitive region(sensitive portion)[0067];

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Faralli to the teachings of Chang in order to improve known MEMS sensors in particular as regards insensitivity to packaging 


Re claim 14 Chang and Faralli disclose the process of claim 13, further comprising forming one or more spacer element(154/152)[0035]s on the monolithic body (126/128)[0028] or the cap die(140)[0034].

Re claim 15 Chang and Faralli disclose the process of claim 14, further comprising forming one or more stopper element(150)[0077]s on the monolithic body (126/128)[0028] or cap die(140)[0034].

Re claim 16 Chang and Faralli disclose the process of claim 15, wherein bonding[0077] comprises bonding[0077] so that a second gap(please see item labelled ‘second gap’) occurs between the at least one stopper element(150)[0077] and the first face(please see item labelled ‘first face’) of one of the monolithic body (126/128)[0028] or the cap die(140)[0034], the second gap(please see item labelled ‘second gap’)    being smaller than the first gap(please see item labelled ‘first gap’).

Re claim 17 Chang and Faralli disclose the process of claim 13,    wherein the    monolithic body (126/128)[0028] is made of silicon[0027].



Re claim 19 Chang and Faralli disclose the process of claim 13,    wherein the    membrane(128)[0028] is facing the first gap(please see item labelled ‘first gap’) .



Allowable Subject Matter
Claims 1, 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a process for manufacturing a micro-electro-mechanical device, the process comprising: wherein forming the at least one spacer element and the at least one stopper element comprises: forming a first dielectric layer on the first face of the one between the monolithic body and the first face of the cap die; forming a first step on the dielectric material layer; forming a second dielectric layer on the first dielectric layer and the first step; forming a second step on the second dielectric layer, the second step being vertically aligned to the first step;

forming the at least one stopper element and the at least one spacer element on third dielectric layer, wherein the at least one stopper element is formed on the flat portion of the third dielectric layer and the at least one spacer element is formed on the raised portion of the third dielectric layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claim 5 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a process for manufacturing a micro-electro-mechanical device, the process comprising: further comprising forming at least one electrode on the first surface of either the monolithic body or the cap die, the electrode facing and being capacitively coupled to the at least one stopper element when the first face of the cap die is bonded to the first face of the monolithic body., in combination with the rest of claim limitations as claimed and defined by the Applicant. 



Response to Arguments
Applicant’s arguments with respect to claim 6-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/           Primary Examiner, Art Unit 2819